Citation Nr: 1137913	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-27 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 through September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).

The Board observes that, when the Veteran filed his March 2008 notice of disagreement to the RO's March 2007 rating decision, he appealed the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), entitlement to service connection for scoliosis, entitlement to service connection for a bilateral knee disorder, and entitlement to a compensable evaluation for residuals of a nasal fracture.  In that regard, the RO issued a statement of the case in April 2009 addressing all of those issues.  However, in his June 2009 substantive appeal, the Veteran stated that he only wished to appeal the issue of entitlement to service connection for PTSD.  Accordingly, the issues of entitlement to service connection for scoliosis, entitlement to service connection for a bilateral knee disorder, and entitlement to a compensable evaluation for residuals of a nasal fracture have not been perfected by the Veteran, and are not before the Board at this time.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that is associated with a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2010); 3.304(f)(3) (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1). 

Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998). 

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that 

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (July 13, 2010). 

The Veteran's service treatment records are negative for any complaints of or treatment for a psychiatric disorder during active duty service.  A January 1998 entrance examination reveals that the Veteran's psychiatric status was normal.  In a report of medical history, completed at that time, the Veteran denied a history of depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  In December 1999, the Veteran denied feeling down, helpless, panicky, or anxious.  In a September 2000, August 2001, and January 2004 pre-deployment health assessments, the Veteran denied having sought counseling or care for mental health within the prior year.  In an August 2001 post-deployment health assessment, the Veteran denied having sought, or intended to seek, counseling or care for his mental health.  An October 2002 health history questionnaire reflects that the Veteran denied feeling down, helpless, panicky, or anxious.  

In January 2003, the Veteran underwent a mental status examination.  Mental status examination was found to be within normal limits with no suicidal or homicidal ideation.  There was no axis I diagnosis found.  In a January 2004 pre-deployment health assessment, the Veteran stated that he had not sought counseling for mental health in the prior year.  In an August 2004 post-deployment health care review, the Veteran reported that he saw wounded, killed, or dead during his deployment.  He stated that he was not engaged in direct combat where he discharged his weapon and he did not feel that he was in great danger of being killed during his deployment.  He denied having psychiatric symptoms and declined help for stress, emotional, alcohol, or family problems.  In a January 2006 post-deployment health assessment, the Veteran stated that he saw wounded, killed, or dead during his deployment and that he was engaged in direct combat where he discharged his weapon on land.  He also stated that he felt that he was in great danger of being killed.  He denied having little interest or pleasure in doing things; feeling down, depressed, or hopeless; having thoughts that he would be better off dead or hurting himself in some way; having tried hard not to think about a frightening or horrible experience; and feeling numb or detached from himself, activities, or surroundings.  However, he stated that he had nightmares about a frightening or horrible experience or has thought about it when he did not want to, and that he was constantly on guard, watchful, or easily startled.  A May 2006 health history questionnaire reflects that the Veteran denied feeling down, helpless, panicky, or anxious.  In a May 2006 post-deployment health reassessment, the Veteran denied having psychiatric symptoms.  In a September 2006 report of medical assessment, the Veteran stated that his overall health was the same as compared to his last medical assessment.

The Veteran's personnel records reflect that his military occupational specialty was security forces, journeyman.  They also show that he was awarded an Army Commendation Medal, Air Force Achievement Medal, Iraq Campaign Medal, Armed Forces Expeditionary Medal, National Defense Service Medal, Global War on Terrorism Expeditionary Medal, Global War on Terrorism Service Medal, Air Force Good Conduct Medal with 1 Oak Leaf Cluster, Air Force Expeditionary Service Ribbon with Gold Border with Oak Leaf Cluster, Air Force Outstanding Unit Award with Valor with 4 Oak Leaf Clusters, Small Arms Expert Marksmanship Ribbon/Pistol, NCO Professional Military Education Ribbon, Air Force Longevity Service Award Ribbon, Air Force Overseas Short Tour Ribbon, Air Force Overseas Long Tour Ribbon, Air Force Training Ribbon, and Basic Force Protection Occupational Badge.

In a February 2007 statement, the Veteran reported various stressors that he was exposed to during his active military service.  Specifically, he contends that:  (1) he observed a man die and heard his "haunting 'death rattle'" when he responded to a vehicle accident where a local national flipped his vehicle; (2) he observed one of his friends get struck by a British convoy, which broke both of his legs, almost severed one of his legs, broke one of his arms, and caused what seemed like a collapsed lung; (3) he observed an improvised explosive device (IED) hit a convoy and kill two troops - he had to secure the wreckage and the equipment that had parts of bodies littered throughout it; and (4) he witnessed a motor vehicle accident where he had to help get the identification tags off of the mangled bodies and load them into body bags and then onto a helicopter.

In another February 2007 statement, the Veteran reported that, while in Iraq, a convoy was struck by an IED, killing the driver, Morin, and the passenger, Jacobson, instantly, and driving the vehicle over the embankment where it flipped and ejected the gunner.  The gunner survived but had extensive injuries.  He noted that he had to secure the remains of the vehicles, weapons, and personal remains until the investigation was complete.  Jacobson was almost decapitated, and her remains were spread over a large area.  Morin had extensive injuries which caused his death.  The Veteran noted that he observed the remains of Morin and Jacobson, and Jacobson's scalp and hair that were on her weapon and inside the vehicle, along with brain tissue that was all over.

In February 2007, the Veteran underwent a VA examination.  The Veteran reported combat experience in Iraq from 2005 through 2006.  The Veteran stated that he was married for one year with no children, and that he had a close relationship with his wife.  He noted that he had several close friends.  He denied a history of suicide attempts and a history of violence or assaultiveness.  The Veteran reported that he was uncomfortable in crowds.  Mental status examination revealed the Veteran to be casually dressed, alert, and fully oriented.  He was tense, but his speech was unremarkable.  He was cooperative, and had good mood and appropriate affect.  His thought process and thought content were unremarkable.  Judgment was intact, and intelligence was average.  Insight was also intact.  There was no sleep impairment, no inappropriate behavior, no obsessive or ritualistic behavior, no panic attacks, and no suicidal or homicidal thoughts.  There was good impulse control with no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and had normal memory function.  The VA examiner concluded that an axis I diagnosis was not appropriate.  The examiner concluded that the Veteran did not meet the full criteria for any mental disorders, and explained that the Veteran did not like crowds, but that he did not have any panic attacks, had a close relationship with his wife and friends, slept well, and had interest in a few activities that he always enjoyed.

An October 2010 private medical record from A. Nelson, M.D. reflects a diagnosis of PTSD linked to the Veteran's reported inservice stressors.  The Veteran reported symptoms including irritability, flashes of anger over inappropriate subjects, and sleep disturbance where he wakes up in the middle of the night with a rapid heartbeat and teeth clenched.  The Veteran reported having experienced stressors during active duty service, including witnessing scenes of carnage, loss of life, horrible sights and, smells, and memories associated with these events.  He stated that he often had to deal directly with dead or dying comrades, as well as retrieving their dog tags and putting them in body bags.  Mental status examination revealed the Veteran to be alert and cooperative.  He was organized and oriented to all spheres.  The physician noted that the Veteran's stressors included having witnessed events that involve death and serious injury to others, helplessness, fear, and horror.  The physician stated that the Veteran now experiences recurrent, intrusive, and distressing relocations of the event, distressing dreams of the event, and intense distress at exposure to internal or external cues that resemble his trauma.  The Veteran reported that he was emotionally "shut down" and had a restricted range of affect.  He also noted difficulty sleeping, outbursts of anger, and difficulty concentrating.  There was no homicidal or suicidal ideation.  There were no symptoms of psychosis, and there was no thought insertion, thought withdrawal, thought broadcasting, or other signs of schizophrenia.  The examiner diagnosed PTSD with delayed onset.  After examining the Veteran, the physician concluded that the Veteran "is suffering from acute posttraumatic stress disorder and has almost every classic sign associated with that from horrible exposures while serving in the military in Iraq."  

During an October 2010 hearing before the Board, the Veteran testified that he believed that he has PTSD related to stressors experienced during active military service.  With regard to his stressors, he noted that he experienced an IED explosion, two motor vehicle accidents involving casualties and death, and a rocket attack.  

After a thorough review of the evidence of record, the Board concludes that service connection for PTSD is warranted.  The medical evidence of record shows that the Veteran has a current diagnosis of PTSD that is related to a confirmed inservice stressor.  See 38 C.F.R. § 4.125.  In that regard, the Board observes that there are competing medical opinions addressing the issue of whether the Veteran has a current diagnosis of PTSD.  The February 2007 VA examiner found that the Veteran did not have PTSD based on a finding that his only psychiatric symptom was feeling uncomfortable in crowds.  However, an October 2010 private physician concluded that the Veteran does have PTSD based on his symptoms and having been exposed to stressors during military service.  The private physician's opinion is based on the Veteran's report of additional psychiatric symptoms, including irritability, flashes of anger, inappropriate reactions, and sleep disturbance.  Although the February 2007 VA examiner's opinion is based on a review of the Veteran's claims file while the October 2010 private physician's is not based on such review, the Board does not find that the February 2007 VA examiner's opinion is more probative solely because the Veteran's claims file was reviewed, as neither the VA examiner nor the private physician's opinions are based on facts contained within the claims file.  Instead, they are based on an objective assessment of the Veteran.  In addition, both physicians provided supporting rationale for their opinions with regard to whether the Veteran has a current diagnosis of PTSD.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, neither the opinion provided by the February 2007 VA examiner nor the opinion provided by the October 2010 private physician is more probative.  Thus, the Board concludes that the evidence is at least in equipoise with regard to the issue of whether the Veteran has a current diagnosis of PTSD; therefore, with application of the benefit of the doubt doctrine, the Board concludes that the Veteran has a current diagnosis of PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran reported on a January 2006 post-deployment health assessment that he engaged in direct combat where he discharged his weapon on land, the Veteran has not contended that he had combat during active duty service and has not detailed any stressors which occurred during a combat situation.  Thus, even if he did participate in combat, that fact alone would not corroborate a stressor which did not occur in combat.  In addition, the Veteran's service personnel records give no evidence of participation in combat.  A review of his report of separation, Form DD 214, revealed that he was awarded numerous awards; however, no decorations, medals, badges, or commendations confirming the Veteran's participation in combat were indicated.  Although the Veteran's unit was given the Air Force Outstanding Unit Award with Valor with 4 Oak Leaf Clusters, this unit award does not establish that the Veteran himself participated in combat.  

As the Veteran is not objectively shown to have participated in combat, the Veteran's assertions of service stressors are not sufficient to establish their occurrence.  Rather, a service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie, 12 Vet. App. 1; Cohen, 10 Vet. App. at 128; Doran v. West, 6 Vet. App. 283 (1994).  In considering whether there is credible supporting evidence that the claimed inservice stressor occurred, the Board must assess the credibility and weight of all the evidence, including the medical evidence. 

As noted above, in support of his claim, the Veteran reported several inservice stressors which he believes could have led to PTSD.  With regard to his alleged stressor that he had to secure the remains of two deceased soldiers after an IED struck their convoy, the Board finds that the evidence of record corroborates the Veteran's stressor.  Specifically, in two post-deployment health assessments, dated in August 2004 and January 2006, the Veteran reported that he saw wounded, killed, or dead during his deployment.  This is in line with the Veteran's reported stressor.  Thus, the Veteran's service treatment records are credible supporting evidence that the Veteran witnessed and had to secure the remains of two deceased soldiers after an IED exploded, striking their convoy, and the Veteran's stressor is confirmed.

In addition to a confirmed stressor, service connection for PTSD requires competent medical evidence of a nexus linking a diagnosis of PTSD to the verified stressor.  The October 2010 private physician concluded that the Veteran had PTSD related to his "horrible exposures while serving in the military in Iraq."  Although the opinion does not identify a specific stressor, the October 2010 private physician's opinion is based on a stressor reported by the Veteran as having to "deal directly with dead or dying comrades as well as retrieving their dog tags and putting them in body bags."  As discussed above, that stressor has been verified by the evidence of record.  Accordingly, as the October 2010 private physician's opinion that the Veteran had PTSD related to his military service is based on the Veteran's confirmed stressors, and no other medical opinion addressing the etiology of the Veteran's PTSD is of record, the Board concludes that service connection for PTSD is warranted.  Thus, as the evidence reveals a diagnosis of PTSD based on a confirmed stressor, and medical evidence linking the Veteran's current PTSD to the confirmed stressor, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


